Citation Nr: 1035649	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  06-32 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to restoration of service connection for 
degenerative joint disease of the lumbar spine.

2.  Entitlement to restoration of service connection for 
osteoarthritis of the right hip.

3.  Entitlement to restoration of service connection for L5 
radiculopathy of the right lower extremity.

4.  Entitlement to restoration of service connection for L5 
radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to September 
1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.


FINDINGS OF FACT

1.  Evidence clearly and unmistakably establishing that the 
Veteran's degenerative joint disease of the lumbar spine is not 
etiologically related to his active service was not of record at 
the time of the January 2006 rating decision severing service 
connection for the disability.

2.  Evidence clearly and unmistakably establishing that the 
Veteran's osteoarthritis of the right hip was not secondary to 
degenerative joint disease of the lumbar spine was not of record 
at the time of the January 2006 rating decision severing service 
connection for the disability.

3.  Evidence clearly and unmistakably establishing that the 
Veteran's L5 radiculopathy of the right lower extremity was not 
secondary to degenerative joint disease of the lumbar spine was 
not of record at the time of the January 2006 rating decision 
severing service connection for the disability.




4.  Evidence clearly and unmistakably establishing that the 
Veteran's L5 radiculopathy of the left lower extremity was not 
secondary to degenerative joint disease of the lumbar spine was 
not of record at the time of the January 2006 rating decision 
severing service connection for the disability.


CONCLUSIONS OF LAW

1.  The requirements for severing service connection for 
degenerative joint disease of the lumbar spine were not met at 
the time of the January 2006 rating decision severing service 
connection for that disability.  38 C.F.R. § 3.105(d) (2009).

2.  The requirements for severing service connection for 
osteoarthritis of the right hip were not met at the time of the 
January 2006 rating decision severing service connection for that 
disability.  38 C.F.R. § 3.105(d) (2009).

3.  The requirements for severing service connection for L5 
radiculopathy of the right lower extremity were not met at the 
time of the January 2006 rating decision severing service 
connection for that disability.  38 C.F.R. § 3.105(d) (2009).

4.  The requirements for severing service connection for L5 
radiculopathy of the left lower extremity were not met at the 
time of the January 2006 rating decision severing service 
connection for that disability.  38 C.F.R. § 3.105(d) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Subject to the limitations contained in 38 C.F.R. §§ 3.114 and 
3.957 (2008), service connection will be severed only where 
evidence establishes that it is clearly and unmistakably 
erroneous, with the burden of proof being upon the Government.  
38 C.F.R. § 3.105(d).

The United States Court of Appeals for Veterans Claims (Court) 
has analyzed the evidentiary standard for clear and unmistakable 
error (CUE) in several opinions.  Most of these opinions address 
the appeals of claimants seeking a finding of CUE in a past 
denial of benefits, but the Court has held that the standard for 
CUE is equally applicable to VA for claims involving the 
severance of service connection based on CUE.  Once service 
connection has been granted, it may be withdrawn only after VA 
complies with specific procedures and if the Secretary meets his 
high burden of proof.  See Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991).

The criteria to determine whether CUE was present in a prior 
determination are that: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) the 
error must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time it 
was made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992).

Although the same standards for determining whether there was CUE 
in a final decision apply when determining whether, for the 
purpose of severing service connection, there was CUE in a 
decision granting service connection, 38 C.F.R. § 3.105(d) does 
not limit the reviewable evidence to that which was before the RO 
in making its initial service connection award.  In fact, in 
specifically stating that, "[a] change in diagnosis may be 
accepted as a basis for severance," 38 C.F.R. § 3.105(d) clearly 
contemplates the consideration of evidence acquired after the 
granting of service connection.  Daniels v. Gober, 10 Vet. App. 
474, 480 (1998).

Analysis

Service connection for degenerative joint disease of the lumbar 
spine was granted in a January 2003 rating decision.  By a March 
2004 rating decision, the RO granted service connection for L5 
radiculopathy of the right lower extremity as secondary to 
degenerative joint disease of the lumbar spine and service 
connection for L5 radiculopathy of the left lower extremity as 
secondary to degenerative joint disease of the lumbar spine.  A 
September 2004 rating decision granted service connection for 
osteoarthritis of the right hip, as secondary to degenerative 
joint disease of the lumbar spine.  In June 2005, the New York RO 
proposed to sever service connection for degenerative joint 
disease of the lumbar spine, as well as sever service connections 
for the secondary conditions of L5 radiculopathy of the right and 
left lower extremities, and for osteoarthritis of the right hip.  
After complying with the applicable procedural safeguards, the RO 
severed service connection in the January 2006 rating decision on 
appeal.  

The January 2006 rating decision indicates that the granting of 
service connection was clearly and unmistakably erroneous because 
the Veteran's private chiropractor opined that the Veteran's 
current back disability most likely originated in military 
service.  The opinion was based on reports of an injury in 
service.  However, the RO noted that a review of the service 
treatment records indicated that the records were silent for any 
injury of the lumbar spine and the spine was normal upon 
discharge examination.  Further, the RO noted that the 
chiropractor's records showed that the Veteran had a worker's 
compensation claim that had been open since November 1971 and 
that the chiropractor's records show that the Veteran's back 
disability was causally related to the November 1971 work-related 
injury.

The private treatment records from the Veteran's chiropractor, 
J.J.C., D.C., are dated from 1990 to 2003.  A February 1991 
progress report indicates that the Veteran's back pain originated 
after a 1971 injury on the job.  However, in August 2001, J.J.C., 
D.C. provided a letter stating that in his opinion it was most 
likely that the Veteran's initial back condition originated 
during his military service.  Further, due to the amount of 
degeneration, the course of his condition was consistent with his 
service-related history.  Workman's Compensation records dated in 
August 1990 reflect that the Veteran reported he was first aware 
of his problems beginning in 1968 after a work injury.  A 
September 2002 VA examiner noted that the Veteran reported first 
injuring his back in a fall in 1968 while in the military and 
later re-injured his back while working in a mill, lifting logs.  
The examiner stated that the Veteran had a long history of back 
pain beginning in the military.  

A March 2003 letter from J.J.C., D.C., indicates that in his 
opinion, the Veteran's lower extremity problems were secondary to 
his back condition.  Another September 2003 letter from J.C., 
D.C., again opined that the Veteran's back condition and related 
lower extremity conditions were the result of a military injury.  

After receiving the June 2005 proposal to sever service 
connection, the Veteran submitted statements from his wife and a 
fellow Veteran.  The Veteran's wife indicated that when the 
Veteran was stationed in Virginia Beach in 1968, he complained to 
his wife (his then-girlfriend) that he had fallen and hurt his 
back.  A fellow Veteran stated that he occasionally carpooled 
home with the Veteran, and on one such trip, the Veteran 
complained of back pain that he said was related to a fall.  

In August 2005, the Veteran was afforded a hearing regarding the 
proposed severance of service connection.  During the hearing, 
the Veteran testified that he injured his back in the military 
while carrying a 50-60 pound replacement computer box for the 
aircraft he was maintaining, when he lost his grip and fell over 
backwards off the side of the aircraft.  The Veteran further 
stated that he was taken to a clinic and given some medicine.  He 
stated he was never given a physical profile, just told to rest 
in bed for a few days.  The Veteran also said that after the 
injury, he used an ice pack at times on his back, as well as 
other self-treatment until he got out of service in 1971.  
Finally the Veteran testified that he re-injured his back in 
1971, after his discharge from service.

In determining that severance of service connection for 
degenerative joint disease of the lumbar spine was warranted, the 
originating agency relied on a 1991 chiropractic progress report 
that indicated that the Veteran's current back injury was related 
to a 1971 work injury, as well as the fact that service treatment 
records contained no evidence of a back injury.  However, the 
originating agency did not take into consideration statements 
from that same chiropractor indicating that in his opinion, the 
Veteran's back disability was more than likely related to his 
reported military injury, especially in light of the amount of 
degeneration present.  There was no opinion, from a VA or private 
physician, to contradict the chiropractor's opinion.  Moreover, 
the Veteran is competent to state that he injured his back in 
service and his service buddy and his wife are competent to state 
that the Veteran complained of back pain during his active 
service.  

In essence, the originating agency's severance of service 
connection for low back disability was based upon its 
disagreement with how the evidence was weighed or viewed in the 
decision granting service connection.  This is not a permissible 
basis for severing service connection.  The evidence does not 
clearly and unmistakably establish that the Veteran's low back 
disability is unrelated to his active service.  Therefore, the 
Veteran is entitled to restoration of service connection for his 
low back disability and the right hip disability and bilateral 
radiculopathy related to the low back disability.


ORDER

Restoration of service connection for degenerative joint disease 
of the lumbar spine is granted.

Restoration of service connection for osteoarthritis of the right 
hip is granted.

Restoration of service connection for L5 radiculopathy of the 
right lower extremity is granted.

Restoration of service connection for L5 radiculopathy of the 
left lower extremity is granted.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


